                                                             JS-6
1

2

3

4

5

6

7

8                    UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   HOMER T. LEWIS,                   CASE NO. 2:16-cv-06571-CJC SK
12                     Plaintiff,
13              v.                     JUDGMENT
14   SERGEANT D. MEBANE, et al.,
15                Defendants.

16

17

18      Pursuant to the Order Granting Defendants’ Unopposed Motion to
19 Dismiss, IT IS ADJUDGED that the complaint and this action are hereby

20 dismissed.

21

22

23 DATED: January 24, 2019

24                                      HON. CORMAC J. CARNEY
                                        U.S. DISTRICT JUDGE
25

26

27

28
